Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for delivering oxygen to the cellular transplantation device” in claim 49.  The generic placeholder or nonce term is “system” followed by the function of “delivering oxygen.”  The corresponding structure to this phrase is found at least in paragraph 40 of the specification to refer to biomaterials that generate oxygen; see also paragraphs 53 and 61 as well as MPEP 2181(I)(A).  Therefore, the functional phrase will be interpreted as being limited to or having the same meaning as “biomaterials that generate oxygen.”  Since the Applicant did not address this issue in the response, the Examiner asserts that the Applicant has acquiesced to the Examiner’s interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 10-13, 33-36, 39-42, and 44-45 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harlow et al (US 2010/272771 hereafter referred to as Harlow).  Harlow anticipates the claim language where:
Mapping from claim 6, the method of enhancing anti-tumor immune response to a tumor cell in a subject as claimed is disclosed at least in paragraph 2 of Harlow where treatment of neoplastic disease is disclosed;
The step of implanting a first cellular transplantation device as claimed is disclosed in at least paragraphs 1 to 3 of Harlow as well as the abstract, and paragraphs 127, 128, 152, 156, and 160;
The cells in the first cellular transplantation device can include different cells from the second cellular transplantation device and the different cells can include at least one of autogenic cells or allogenic cells as explained in at least paragraph 8 of Harlow where the different compartments can include different materials (see paragraphs 133 and 157);  
The step of implanting a second cellular transplantation device housing xenogeneic cells as claimed is disclosed at least in paragraph 142 and 152 where one or more cages can be utilized and one or more cells can be implanted in each cage, and
The response to the subject to the cage is not an actual step of the method because it is a natural process that would happen by the living subject in response to the implant being in contact with the living tissue.


    PNG
    media_image1.png
    643
    880
    media_image1.png
    Greyscale

Regarding claim 8, first cellular transplantation device comprising tumor cells is disclosed at least in paragraphs 156-157 where one part of the cage can be the first cellular transplantation device and another part of the cage can be the second cellular transplantation device; see Figures 3B-3C.
Regarding claims 10-13, the Applicant is directed to see Figures 3B-3C where one part of the cage can be the first cellular transplantation device and another part of the cage can be the second cellular transplantation device.
Regarding claims 33-36, Harlow discloses that one or more cage can be utilized such that more than one is fully disclosed.
 Regarding claim 39, the system claimed is disclosed by the portions previously cited supra.  Additionally, different types of cells in multiple cages is met at least by the disclosure in paragraph 160 of Harlow.  The first cellular transplantation device can include different cells from the second cellular transplantation device and the different cells can include at least one of autogenic cells or allogenic cells as explained in at least paragraph 8 of Harlow where the different compartments can include different materials (see paragraphs 133 and 157).
Regarding claims 40-41, the Applicant is directed to see Figures 3B-3C where one part of the cage can be the first cellular transplantation device and another part of the cage can be the second cellular transplantation device.
Regarding claim 42, the use of barriers between immunogens is disclosed in paragraph 184 of Harlow where different immunogens (i.e., antigens) are separated by barriers; see paragraph 33 as well.
Regarding claim 44, the stacking as claimed is considered to be met by the structures shown at least by Figures 3B-3C.
Regarding claim 45, the controlled release particles of a bioagent is met by the controlled release of adjuvants from small particles as disclosed in paragraph 184.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 30, 49, and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Lakey et al (US 2018/0369289; hereafter referred to as Lakey).  Harlow meets the claim language, as explained in the Section 102 rejection supra, but does not disclose the use oxygen or oxygen biomaterials as claimed.  Lakey, from the same art of endeavor, teaches that it was known to utilize particulate oxygen generating biomaterials within cell transplantation devices; see the abstract and paragraph 20.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize oxygen generating biomaterial in the Harlow device in order to improve cellular function and viability; see paragraphs 5, 54, and 73 of Lakey.
Regarding claims 55-58, the Applicant is directed to paragraph 20 of Lakey.
Regarding claims 59-60, the Applicant is directed to see paragraph 4 of Harlow.
Regarding claim 61, the Applicant is directed to see paragraph 4 of Harlow.
Regarding claim 62, Harlow discloses implanting the devices into porcine (pigs), rats, mice, goats, and rabbits (see paragraph 41) and also discloses utilizing mammalian cells within the devices.  For this reason, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize porcine cells, rat cells, mouse cells, goat cells, or rabbit cells within the devices of Harlow due to the fact that Harlow contemplated implanting the devices into mammals in general and also utilizing the devices on subjects that included the claimed mammalian species.
Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive with regard to the prior art rejections.
In traversing the prior art rejections, the Applicant argues that Harlow does not disclose utilizing a combination of devices that includes more than one cell type.  The Examiner respectfully disagrees.  As pointed out in the rejections, as modified, the Examiner assert that Harlow teaches that the cells in the first cellular transplantation device can include different cells from the second cellular transplantation device and the different cells can include at least one of autogenic cells or allogenic cells; see the explanation in at least paragraph 8 of Harlow where the different compartments can include different materials (also see paragraphs 133-134 and 157).
In traversing the Section 103 rejection, the Applicant argues that Lakey is not from the same field of endeavor because it is directed to helping cells survive rather than killing cells.  However, the Examiner asserts that both Harlow and Lakey are from the same art of endeavor because both are directed to implantable cell containing devices utilized to improve the health of the patient.  The fact that one is directed to treating different conditions than the other does not take it out of the same field of endeavor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774